Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 1 of 13

United States v sexe
Souther OLED
STATES DISTRICT COURT
UNITED STA DEC 26 2019
SOUTHERN DISTRICT OF TEXAS wut
David J. Bradley, Clerk of Co
HOUSTON DIVISION
JOHN SAIN, et al., §
‘ § CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

18th AFFIDAVIT OF JOHN SAIN TDCJ #01373168

1) This affidavit is provided to refute the allegations detailed
in the Court's Order Granting in part and denying in part,

Plaintiffs Motion For Extension of Time, Doc. 150.

2) Plaintiff Jerry Smith was not included on the signature
page due to consideration of all Plaintiffs that he was
not a active Plaintiff. I and the others based this belief
on the Court's Memorandum Opinion and Order, Doc. 120, p
25, Conclusion and Order, para., 3, '...the claims of Plaintiff
Jerry Smith are DISMISSED for failure to exhaust administrative
remedies." Due to this belief Plaintiffs, at the time of
their relocation to Pack Unit on October 30, 2019, could
not understand the relocation of Jerry Smith as an active
Plaintiff. This belief of his dismissal also accounts for
his non-inclusion in Plaintiffs IFP submission to both

this Court and the USCA.

Page 1
 

 

Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 2 of 13

3) Plaintiffs concluded Mr. Smith's docket listing without
a termination notice was just another Clerk's error as Mr.

Capuchino's name had been added post Doc. 120.

4) When a motion is quickly needed for submission and time
is lacking, Plaintiffs use templates/blank forms to save
typist time and cost from typing repetitive portions of
a paper. As such, Plaintiffs have 'blank forms" for ‘the
header page, the back end certification pages, and the
signature page (without signatures). These preprinted pages
are provided from our Copy Service. I and the other Plaintiffs
have no access to Xerox or copy machines in TDCJ. These
forms are utilized when I must generate and file a document
from my unit of residence. This requires us to type and
generate at least three exact copies for filing and the
parties. See attached header page, certification pages,
signature page, and affidavit, as samples of Plaintiffs

"fill in the blank" forms utilized; (pages 7-12).

5) I utilized these "fill in the blank" forms in the submission

of our Request For Extension of Time, Doc. 149.

6) As we recently relocated to Pack, new, current address

signature pages had not arrived from our Copy Service. As
such, I elected to utilize the existing forms with a note/
disclaimer typed at the bottom that due to our recent rel-

ocation, the following addresses now applies to the above

Page 2
 

Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 3 of 13

Plaintiffs. This was typed on the signature pages generated
for this document, here on the Pack Unit and original
signatures provided to the Court and all parties. No Xerox
or copy machines were available nor utilized for the .:

submission of Doc. 149.

7) This: Extension Request, Doc. 149, was necessitated by the
Defendants relocation of the Plaintiffs which totally
disrupted, hindered, and stopped contact and conference
between the Plaintiffs and their inmate legal assistants
necessary to timely respond to documents. Defendants solution
has been to allow Sain, Cummings and Wilson to correspond
via USPS Mail. To date the Sain to Cummings to Sain test
envelope required 21 days to complete the cycle. The Sain
to Wilson to Sain test envelope began on the same day as
the Cummings envelope, yet 10 additional days have passed
Without it returning to Sain. Additionally, the contents

of these envelopes are subject to the Defendants full reading

and copying their entire contents.

8) I and the other Plaintiffs have fully adhered to the Court's
Order, Doc. 7, concerning the necessity for actual signatures
“of all Pro Se Plaintiffs, on all submissions. The Plaintiffs

have not varied from this requirement on any of their

submissions to the Court.

Page 3
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 4 of 13

9) I nor the other Plaintiffs have utilized signatures provided
on previous submissions for any submission to the Court

for those documents generated and submitted from their units.

10) My Gopy Service have always been provided current actual
Signature pages for each submission they process to the

Clerk.

11) I and the other Plaintiffs have found that the easiest method
to assure that their actual signatures are affixed to the
page, is to turn the page over and feel the identations |

each individuals pen strokes made while compressing the

paper.

12) I hope this and the attachments will remove the negative
connotation: the Court has alleged upon the Plaintiffs and
I as if we were submitting fraudulent paperwork. I and the
other Plaintiffs have done nothing of the kind and wish
this could reverse the Court's negative ruling concerning

our Request For Extension of Time on all counts.

I am over 18 years of age, of sound mind, and capable of making this affidavit.
The facts stated in this declaration are within my personal knowledge and
are true and correct. Pursuant to 28 U.S.C. § 1746, I declare under penalty

of perjury that the foregoing is true and correct.

Signature ede da Date: al Dec 2014

Page 4
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 5 of 13

CERTIFICATE OF CONFERENCE

Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is
not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion.

CERTIFICATE OF SERVICE .

Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
copies of the foregoing document was forwarded via U.S. First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director
Texas Department of Criminal Justice

b. James McKee
Warden
O.L Luther Unit (P2)

c. Texas Department of Criminal Justice
c/o Bryan Collier
TDCI Executive Director

Service was perfected to the above Defendants through their Attorneys of Record for Service:

Todd Disher

Attorney In Charge

Office of Attorney General of Texas
209 W 14", 8" Floor

Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
P.O. Box 12548 Capital Station
Austin, TX 78711-2548

Page 5
Rape
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 6 of 13

CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,
pre-paid).

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(ii1), “Mailbox Rule,” Pro se documents filed
_at the time they are placed in the institutional mailing system for processing.

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration due to the facts that we: suffer from and/or experience(d) one or more of
the conditions described; attended consultations with qualified medical and other professionals;
having been trained by medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

Executed on Oe EMEC Zl, 201%

JOHN SAIN, Pro Se

TDCJ ID#01373168

Pack Unit

2400 Wallace Pack Rd.
Navasota, TX 77868-4567

 

Page 6

XBOX
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 7 of 13

Example 1 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
JOHN SAIN, et al., §
§ CIVIL ACTION NO.
Plaintiffs, § 4:18-cv-04412
v. §
§
BRYAN COLLIER, et al., §
§
Defendants. §

Page 7
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 8 of 13

Example 2-1 CERTIFICATE OF CONFERENCE

Whereby their signatures below, Plaintiffs do hereby certify/declare that a conference is
not possible because Plaintiffs are incarcerated in Texas Department of Criminal Justice,
Institutional Division, and are proceeding Pro Se in this cause. Plaintiffs will not speculate on
whether the Defendants oppose this motion.

CERTIFICATE OF SERVICE

Whereby their signatures below, Plaintiffs do hereby certify/declare that true and correct
copies of the foregoing document was forwarded via U.S. First Class Mail, postage pre-paid, to
the following parties:

a. Bryan Collier
TDCJ Executive Director
Texas Department of Criminal Justice

b. James McKee .
Warden
O.L Luther Unit (P2)

c. Texas Department of Criminal Justice
c/o Bryan Collier
TDCJ Executive Director

Service was perfected to the above Defendants through their Attorneys of Record for Service:

Todd Disher

Attorney In Charge

Office of Attorney General of Texas
209 W 14%, 8 Floor

Austin, TX 78701

Leah Jean O'Leary

Office of the Attorney General

Law Enforcement Defense Division
P.O. Box 12548 Capital Station
Austin, TX 78711-2548

Page 8
WEES HX
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 9 of 13

Example 2-2 CERTIFICATE OF MAILING

Whereby their signatures below, Plaintiffs do hereby certify/declare that the foregoing
document was delivered to the United States Post Office for processing (U.S. First Class postage,
pre-paid).

Pursuant to Fed. R. App. P. Rule 25 (a)(2)(A)(iii), “Mailbox Rule,” Pro se documents filed
at the time they are placed in the institutional mailing system for processing.

INMATE DECLARATION

We, the Plaintiffs listed below, being over 18 years of age, of sound mind, capable of
making this declaration due to the facts that we: suffer from and/or experience(d) one or more of
the conditions described; attended consultations with qualified medical and other professionals;
having been trained by medical personnel to recognize and treat complications due to
illness/heat/cold; having studied materials listed under Fed. R. Civ. P. Rule 902; through our
personal observations; and due to belief and empirical knowledge that the facts stated above;
pursuant to 28 U.S.C. § 1746, do hereby declare under penalty of perjury that the foregoing is true
and correct from personal knowledge.

Executed on ,20

 

Page 9
XRAPEOK
Case 4:18-cv-04412 Document 151

Example 3-1

JOHN SAIN, Pro Se
TDCJ ID# 01373168

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

EUGENE BOSTON, Pro Se
TDCJ ID# 02075115

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

SALVADOR CAPUCHINO, Pro Se
TDC] ID# 01675667

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

DAVID CUMMINGS, Pro Se
TDCJ ID# 02153663

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

PHILLIP GULLETT, Pro Se
TDCJ ID# 01672020

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

THYEE MCGRUDER, Pro Se
TDCJ ID# 02158413

O.L. Luther Unit (P2)

1800 Luther Dr.

Navasota, TX 77868-4714

JERRY SMITH, Pro Se
TDCJ ID# 02171841

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

Filed on 12/26/19 in TXSD_ Page 10 of 13

 

 

 

 

 

Not Available For Signature

 

Page 10
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 11 of 13

Example 3-2

JESSE SNEARLY, Pro Se
TDCJ ID# 02042412

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

DAVID WILSON, Pro Se
TDCI ID# 01648044

O.L. Luther Unit (P2)
1800 Luther Dr.

Navasota, TX 77868-4714

 

Page 11
Case 4:18-cv-04412 Document 151 Filed on 12/26/19 in TXSD Page 12 of 13

Example 4

SWORN AFFIDAVIT OF __TDCIID#

I am over 18 years of age, of sound mind, and capable of making this affidavit. The facts stated in
this declaration are within my personal knowledge and are true and correct. Pursuant to 28 U.S.C.

§ 1746, I declare under penalty of perjury that the foregoing is true and correct.

Signature: Dated:

 

Page 12
arr

4
i ] .
en y wa, &
pee 1oL7 oS tat Bena

PAI

Vien bi ees
CAC EAN Se a
or id
%

a

ert
x F ;
lA A oe ir

Y PUG Ft, C3

 

 

 
